     Case 2:20-cv-01401-GMN-NJK Document 5 Filed 08/18/20 Page 1 of 2



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     TRACY WAYNE VICKERS,                                   Case No. 2:20-cv-01401-GMN-NJK
4                                             Plaintiff                     ORDER
5            v.
6     HENRY GODECKI et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          The Court finds that this case is not subject to the screening requirements under

11   28 U.S.C. §§ 1915A or 1915(e) and will proceed on the normal litigation track. Section

12   1915A only applies to individuals incarcerated at the time they file their complaints. Olivas

13   v. Nevada ex rel. Dep't of Corr., 856 F.3d 1281, 1282 (9th Cir. 2017). Plaintiff, who was

14   released from the Nevada Department of Corrections (“NDOC”) in 20191, submitted this

15   counseled civil rights complaint under 42 U.S.C. § 1983 on July 28, 2020. (ECF No. 1).

16   As such, § 1915A does not apply to Plaintiff.

17          The screening requirement under § 1915(e) applies to all actions filed in forma

18   pauperis, whether or not the plaintiff is incarcerated. See Lopez v. Smith, 203 F.3d 1122,

19   1129 (9th Cir. 2000); see also Calhoun v. Stahl, 254 F.3d 845 (9th Cir. 2001) (per curiam).

20   In this action, Plaintiff paid the full $400 filing fee for a civil action. (ECF No. 1). As such,

21   § 1915(e) does not apply to Plaintiff. This case will proceed on the normal litigation track

22   as guided by the Federal Rules of Civil Procedure.

23   ///

24   ///

25   ///

26   ///

27
28          1 In the complaint, Plaintiff states that he was released from prison in 2019. (ECF
     No. 1 at 3). The NDOC inmate database also states that Plaintiff has been discharged.
     Case 2:20-cv-01401-GMN-NJK Document 5 Filed 08/18/20 Page 2 of 2



1    II.    CONCLUSION
2           For the foregoing reasons, it is ordered that the Court will not issue a screening
3    order in this case.
4           It is further ordered that this case will proceed on the normal litigation track as
5    guided by the Federal Rules of Civil Procedure.
6
7                       18
            DATED THIS _____ day of August 2020.
8
9                                                      Gloria M. Navarro, Judge
                                                       United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
